Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on February 1, 2021 is acknowledged. 
3.	Claim 18 has been cancelled.
4.	Claims 1-15 are pending in this application.
5.	Claims 1-4 and 14-15 are cancelled by Examiner’s amendment set forth herein.
6.	Claims 5-13 are allowed in this office action.

Priority
7.	English translation of foreign priority KOREA 10-2019-0039708 filed on February 1, 2021 is acknowledged. The foreign priority date has been perfected. Therefore, the instant application has a priority date to foreign priority KOREA 10-2019-0039708, April 4, 2019.

Withdrawn Objections and Rejections
8.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
9.	Objection to the drawings is hereby withdrawn in view of Applicant’s filing of replacement sheet on February 1, 2021.
10.	Objection to the specification is hereby withdrawn in view of Applicant’s amendment to the specification.

12.	Rejection of claims 5, 8-13 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
13.	Rejection of claims 5 and 8-12 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (Wound Repair and Regeneration, 2015, 23: 30-36, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
14.	Rejection of claims 5, 8-12 and 18 under 35 U.S.C. 103 as being unpatentable over Lee et al (Wound Repair and Regeneration, 2015, 23: 30-36, cited in the previous office action) in view of Chung et al (EP 3121196, cited in the previous office action) and McMahon et al (US Patent No. 6485972, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
15.	Rejection of claim 5 on the judicially created basis that it contains an improper Markush groupings of alternatives, is hereby withdrawn in view of Applicant’s amendment to the claim.

EXAMINER’S AMENDMENT
16.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Hyun Yong Lee on February 4, 2021.

Claims 5-6, withdrawn from consideration as being drawn to nonelected species, are hereby rejoined.

Claims 1-4 and 14-15 have been amended as follows: 

1.-4. (Cancelled)

14.-15. (Cancelled)

Claims 5-13, as set forth in the amendment filed on February 1, 2021, are allowed.


REASONS FOR ALLOWANCE
17.	The following is an examiner’s statement of reasons for allowance: A method of promoting hair growth in a subject comprising providing a cosmetic composition comprising a peptide comprising SEQ ID NO: 1 and SEQ ID NO: 2, and polydeoxyribonucleotide, as an active ingredient, and administering the cosmetic composition to the subject, wherein the hair growth is promoted is both novel and unobvious over the cited prior art. The closest art is Lee et al (Wound Repair and 
The closest art to instant SEQ ID NO: 2 is Gurney et al (US Patent No. 9168300). Gurney et al teach a 83mer protein sequence having 90% sequence identity to instant SEQ ID NO: 2 (see SEQ ID NO: 62, residues 41-50).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 5-13 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.